DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 17-27, 31, 33 and 34 in the reply filed on 20 April 2022 is acknowledged.  The traversal is on the grounds that the remaining claims are patentable and as such the prior art does not teach the common technical feature.  This is not found persuasive, as seen below the prior art does teach the common technical feature.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-27, 31, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, the claim recites the limitation “the device” at lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for “the at least one device”.  Furthermore, using merely “the device” renders it unclear as to if in an embodiment with a plurality of devices there would be an inlet and outlet for each device or a common inlet and outlet for all the device of the plurality.  
Further as to claim 17, the claim recites the limitations of “intermediate plates” at line 11, then refers again to “intermediate plates” or “an intermediate plate” from lines 15-19.  It is unclear as to if the later limitations intend to further limit and refer back to the first instance or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  It is important to note that claim 18 also refers to ”the intermediate plates” and if the Examiner’s interpretation should be found incorrect it would be unclear as to which of the separate plates the limitation of claim 18 intends to refer back to.  
Further as to claim 17, the claim recites the limitation of “compartments” at line 8.  However, the claim later refers to “two consecutive compartments” at line 23, “a compartment” at line 26-27 and “the next compartment” in line 27.  As written, it is unclear as to if the later instances intend to narrow the first limitations of “compartments” or refer to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  Furthermore, “the next compartment” lacks antecedent basis. 
As to claims 17, 18, 19, 20, the claims recites the limitations “the lower openings” and “the upper openings”.  There is insufficient antecedent basis for these limitations in the claims.  There is antecedent basis for “the one or more lower openings” and “the one or more upper openings”.  
As to claim 21, the claim recites the limitation of “a single slit”.  However, claim 20, upon which it is dependent already recites the limitation of “slits”.  It is unclear as to if the limitation of claim 21 intends to further limit the limitation of claim 20 or to refer to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claims 22, 23 and 31, the claims recites the limitations of “a conductive plate”, “two consecutive conductive plates” and “a plate”.  However, claim 17, upon which claims 22, 23 and 31 are dependent, already introduces the limitation of “a plurality of conductive plates”.  It is unclear as to if the limitations of claims 22, 23 and 31 intend to refer back to the limitation of claim 17 or to refer to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 23-27, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. FR 3 040 397 to Chemla (Chemla) in view of US Patent No. 5,292,405 to Wicks (Wicks) and further in view of US Patent Application Publication No. 2017/0107899 to Haring (Haring).
As to claim 17, Chemla teaches a system comprising a device for producing hydrogen, and thus a device capable of performing the functional language of “for reducing a fuel consumption of a vehicle”, the device comprising an enclosure (2/3), an inlet (14) for bringing a fluid into the device, an outlet (40) to release the fluid from the device, and a plurality of conductive plates arranged in the enclosure so as to define compartment, the plurality of conductive plates comprising, in order, a first end plate (7) forming a first anode, intermediate plates (N) at a floating electric potential, an intermediate plate forming a fist cathode (10), intermediate plates (N) at a floating electric potential, an intermediate plate (8) forming a second anode, intermediate plates (N) at a floating electric potential, and a second end plate (4) forming a second cathode.  Chemla further teaches that the device comprises an electricity supply device (DC source) connected to the anodes and the cathodes  (Translation Pages 4 and 5; Figures 1 and 2). 
However, Chemla fails to further teach that the compartment are connected with a fluidic passage formed of offset alternating lower and upper openings such that the fluid only passes between chambers through these openings such that the fluid moves up in a first one of the compartments and down in a consecutive one of the compartments.  
However, Wicks also discusses bipolar plates stacked electrolytic cell arrangements and teaches that turbulence can be increased be providing the flow path through the cells as a serpentine flow path through alternating offset upper and lower holes provided through the plates such that the flow path passes only through these holes and flows in a first direction in a first chamber and an opposite second direction in an adjacent chamber (Column 3, Line 18-50; Column 4, Lines 6-21; Figures 1 and 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the plates of Chemla with alternating offset upper and lower holes such that the fluid passes only through these holes such that the fluid moves up in one compartment and down in an adjacent compartment in order to increase turbulence, and thus efficiency in gas production and removal, as taught by Wicks.  
However, while Chemla teaches that the device is utilized for the production of hydrogen from water, Chemla is silent as to any specific use of this hydrogen, focusing instead on the cell for the actual production (Abstract).  However, Haring also discusses the electrolytic production of hydrogen from water and teaches that the cell should be incorporated into an internal combustion vehicle in order to increase the efficiency (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the cell of Chemla with an internal combustion engine system in order to utilize the hydrogen produced by the cell of Chemla to increase the efficiency of an internal combustion vehicle as taught by Haring.  Haring teaches that this system comprises a combustion device (200) and a fluidic communication means (62) for connecting the hydrogen output from the cell to the combustion device (Paragraph 0032; Figure 1).
As to claims 18 and 19, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.  As discussed above, Wicks teaches that the upper and lower openings comprise holes passing through each plate, thus the intermediate and end plates (Figures 1 and 3).
As to claim 23, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.  Chemla further teaches that the conductive plates are kept apart by spacers (11/12) (Translation Page 5).
As to claim 24, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.    Chemla further teaches that the conducive plates are square rectangular (Abstract); however, mere changes in shape are not patentably significant (MPEP 2144.04 IV B). 
As to claims 25, 33 and 34, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.  Chemla further teaches that all of the conductive plates of the plurality of conductive plates are made of the same material, stainless steel (Inox) (Translation Page 4).
As to claim 26, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 25.  Haring further teaches that the fluidic communication means comprises a filtration device (Paragraph 0064).
As to claim 27, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 26.  Haring further teaches that the fluidic communication means comprises a backflow preventing device (one-way check valve) (Paragraph 0033).

Claims 17, 20-27, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chemla in view of US Patent Application Publication No. 2004/0140218 to Gavrel et al. (Gavrel) and further in view of Haring.
As to claims 17, 20 and 21, Chemla teaches a system comprising a device for producing hydrogen, and thus a device capable of performing the functional language of “for reducing a fuel consumption of a vehicle”, the device comprising an enclosure (2/3), an inlet (14) for bringing a fluid into the device, an outlet (40) to release the fluid from the device, and a plurality of conductive plates arranged in the enclosure so as to define compartment, the plurality of conductive plates comprising, in order, a first end plate (7) forming a first anode, intermediate plates (N) at a floating electric potential, an intermediate plate forming a fist cathode (10), intermediate plates (N) at a floating electric potential, an intermediate plate (8) forming a second anode, intermediate plates (N) at a floating electric potential, and a second end plate (4) forming a second cathode.  Chemla further teaches that the device comprises an electricity supply device (DC source) connected to the anodes and the cathodes  (Translation Pages 4 and 5; Figures 1 and 2). 
However, Chemla fails to further teach that the compartment are connected with a fluidic passage formed of offset alternating lower and upper openings such that the fluid only passes between chambers through these openings such that the fluid moves up in a first one of the compartments and down in a consecutive one of the compartments.  
However, Gravel also discusses a stack of cell plates forming an electrolytic cell comprising  perpendicular chambers and teaches that the electrode plates should each comprise offset alternating upper and lower openings, in the form of a singular rectangular slit, in order to develop a meandering or sinuous flow path through the apparatus wherein one chamber has an upwards flow and an adjacent chamber has the opposite downwards flow (Paragraph 0046; Figures 15 and 16).
Therefore, it would have been obvious to form the plates of Chemla each with a singular slit in an offset and alternating manner in order to allow for the creating of a meandering or sinuous flow path, thus allowing more treatment time of the fluid as it flows, as taught by Gravel.  
However, while Chemla teaches that the device is utilized for the production of hydrogen from water, Chemla is silent as to any specific use of this hydrogen, focusing instead on the cell for the actual production (Abstract).  However, Haring also discusses the electrolytic production of hydrogen from water and teaches that the cell should be incorporated into an internal combustion vehicle in order to increase the efficiency (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the cell of Chemla with an internal combustion engine system in order to utilize the hydrogen produced by the cell of Chemla to increase the efficiency of an internal combustion vehicle as taught by Haring.  Haring teaches that this system comprises a combustion device (200) and a fluidic communication means (62) for connecting the hydrogen output from the cell to the combustion device (Paragraph 0032; Figure 1).
As to claims 22 and 31, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 20.  Gavrel fails to specifically teach the wide if the slits across the conductive plates.  However, mere changes in size/proportion are not patentably significant (MPEP 2144.04 IV A).
As to claim 23, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 17.  Chemla further teaches that the conductive plates are kept apart by spacers (11/12) (Translation Page 5).
As to claim 24, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 17.  Chemla further teaches that the conducive plates are square rectangular (Abstract); however, mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claims 25, 33 and 34, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 17.  Chemla further teaches that all of the conductive plates of the plurality of conductive plates are made of the same material, stainless steel (Inox) (Translation Page 4).
As to claim 26, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 25. Haring further teaches that the fluidic communication means comprises a filtration device (Paragraph 0064).
As to claim 27, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 26.  Haring further teaches that the fluidic communication means comprises a backflow preventing device (one-way check valve) (Paragraph 0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 4,124,480 to Stevenson 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794